                  Case 19-10210-LSS             Doc 1172        Filed 01/02/20        Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                Chapter 11
In re
                                                                Case No.: 19-10210 (LSS)
CR Holding Liquidating, Inc., et al.,1
                                                                (Jointly Administered)
                             Debtors.                                    1093
                                                                Re: D.I. ____



           ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE
             A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THERETO
             PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

           Upon consideration of the motion (the “Motion”)2 of CR Holding Liquidating, Inc. and its

affiliated debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

chapter 11 cases, for entry of an order, pursuant to section 1121(d) of the Bankruptcy Code, Rule

9006 of the Bankruptcy Rules, and Rule 9006-2 of the Local Rules, extending the Debtors’

Exclusive Periods to file a chapter 11 plan or plans and to solicit acceptances of such plan(s), all

as more fully set forth in the Motion; and this Court having found that it has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware dated as of February 29, 2012; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and due and proper notice of the Motion and the opportunity for a hearing on the Motion


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527); CR
Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456) . The Debtors’ mailing address is 3111 Camino Del Rio N., Suite 400 San Diego, CA 92108.
2
    Any capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
               Case 19-10210-LSS         Doc 1172      Filed 01/02/20      Page 2 of 2



having been provided and it appearing no other or further notice need be provided; and after the

consideration of any objections to the Motion and all of the proceedings had before this Court; and

this Court having found and determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and that the relief requested in the Motion is in

the best interests of the Debtors, their estates, and creditors; and after due deliberation and

sufficient cause appearing therefor;

        IT IS HEREBY ORDERED:
        1.      The Motion is granted to the extent set forth herein.

        2.      The Exclusive Filing Period shall be extended through and including

March 2, 2020.

        3.      The Exclusive Solicitation Period shall be extended through and including April 28,

2020.

        4.      Entry of this Order shall be without prejudice to the rights of the Debtors to request

further extensions of the Exclusive Periods or to seek other appropriate relief.

        5.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.




        Dated: January 2nd, 2020                       LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
                                                   2
